Citation Nr: 0002307	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for spinal disorder.

2.  Entitlement to a compensable evaluation for service-
connected residuals of laceration to the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to September 
1963.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied entitlement to service 
connection for chronic lumbar, thoracic, and cervical spine 
disability, and granted service connection for residuals of a 
laceration of the left index finger, assigning a zero percent 
evaluation.  The issue as to disability associated with the 
veteran's left index finger is addressed in the Remand 
portion below.


FINDING OF FACT

Medical evidence of a nexus between post-service spinal 
disability and the veteran's period of service has not been 
submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
spinal disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

This veteran asserts that during service in February 1961, he 
injured his back while on a field exercise when he fell off a 
moving truck that then ran over him.  He contends that since 
that time, he has had intermittent back pain to the extent 
that it has interfered with his work.

Service medical records include an enlistment examination 
dated in March 1960 and a separation examination dated in 
July 1963, both of which are silent for any pertinent 
findings.  The records also contain a July 1960 record that 
discloses a negative result from an x-ray of the lumbosacral 
spine.  Also, in a November 1960 clinical entry it is noted 
that the veteran complained of back strain that had persisted 
since the prior year.  Otherwise, the veteran's service 
medical records are devoid of any notations, complaints, or 
medical findings that relate to the veteran's current service 
connection claim.

Post-service records include a report from VA examination 
conducted in February 1994 in which the examiner recited the 
veteran's reported history of an inservice fall and 
subsequent injury to the back.  In a recitation of the 
veteran's past medical history, the examiner noted that by 
way of an Magnetic Resonance Imaging (MRI) conducted in 1992, 
the veteran was diagnosed with lumbar disk disease 
accompanied with right and left radiculopathy.  The veteran's 
past history also was noted to include thoracic spine 
tenderness by way of history, and an injury in service to the 
neck.  On examination, in pertinent part, the examiner 
diagnosed herniated disk disease with right and left 
radiculopathy, thoracic spine pain with no significant 
findings on x-ray study, and cervical spine limitation of 
motion and discomfort.  

In a report from a VA neuromuscular electrodiagnostic study 
conducted in October 1994, the veteran reported a long 
history of low back pain with complaints of intermittent 
spasms and pain that radiated down into the right thigh.  The 
examiner rendered a normal impression without evidence of 
recent or active radiculopathy at the L3-S1 levels.  In an 
October 1994 VA hospital report for other disabilities, the 
veteran's history of degenerative disc disease in the 
lumbosacral area is noted.  

During the veteran's personal hearing in June 1995, the 
veteran recited the incident in service that after he fell 
off a moving truck, it ran over the veteran's body, injuring 
his back and legs.  Transcript (T.) at 7, 8.  He stated that 
he was taken to the aid station at the camp.  (T.) at 9.  The 
veteran testified that he was unable to walk at that time and 
that the pain radiated from the lower back down into the 
right leg.  (T.) at 9.  The veteran also testified that he 
stayed at the aid station overnight.  (T.) at 9.  Further, 
the veteran stated that he continued to have back pain while 
on active duty.  (T.) at 10.  

When questioned about medical treatment during service, the 
veteran stated that he was seen for other problems, such as 
his legs that were related to the same accident.  (T.) at 10.  
As to treatment after service, the veteran testified that his 
pain was intermittent.  (T.) at 10.  The veteran further 
stated that he had only sought treatment for his back in more 
recent years, but that with his alcohol and drugs problems, 
he was "self-medicated."  (T.) at 10, 11.  Currently, the 
veteran testified that he takes aspirin and Tylenol with 
codeine for the pain, but is uncomfortable taking them 
because of his prior addictions.  (T.) at 11.  He also stated 
that his back pain interferes with his work.  (T.) at 11.  

Analysis

Upon presentation of a well grounded claim, a veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) 
(1999).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).
In this veteran's case, he has failed to establish a well 
grounded claim so as to support entitlement to service 
connection for his overall spinal disorder.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999, 
and hereinafter referred to as Court) requires a showing of 
three evidentiary elements to establish a well grounded claim 
for service connection: (1) a medical diagnosis of current 
disability; (2) medical, or in certain cases, lay evidence of 
an inservice occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an 
inservice injury or disease and current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. 
Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Overall, the medical evidence submitted by the veteran does 
not substantiate a nexus between any post-service spinal 
disability and the veteran's period of service.  As indicated 
above, the service medical records include an x-ray of the 
lumbosacral spine that was negative.  Also, in November 1960, 
a medical record discloses complaints of one year of back 
strain.  There is nothing further within the veteran's 
service medical records that support disease or injury that 
resulted in spinal disability.  Thus, in this regard, the 
veteran has failed to establish a well grounded claim.  See 
Caluza at 506.

Furthermore, post-service treatment entails no records until 
1994, over 30 years after the veteran's separation from 
service.  At that time, the examiner noted a history of back 
injury that dated back to service.  The veteran was diagnosed 
with herniated disk disease, radiculopathy, and thoracic and 
cervical spine pain.  There is no competent clinical evidence 
to relate any such back disorder to the veteran's service.  
Thus, in this respect as well, the veteran has failed to 
establish a link between any post-service back disability and 
his period of active service.  Id.  

Moreover, in spite of the veteran's contentions that he 
injured his back during an inservice incident, such evidence 
is not medical evidence so as to establish a well grounded 
claim.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this light, this 
veteran has not submitted evidence of the requisite skills, 
training, or qualifications so as to render an opinion 
medically competent.  Id.  Therefore, his statements rendered 
during the 1995 personal hearing do not constitute the 
necessary medical opinion or evidence in support of a well 
grounded claim. 

Further, the examiner's statements regarding an inservice 
incident are merely recitations of the veteran's account and 
not a medical opinion based on the evidence of record.  The 
Board notes that a diagnosis based solely on the veteran's 
unsubstantiated history cannot form the basis of a valid 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, the 
veteran does not establish a well grounded by virtue of the 
examiner's statements alone.  Id.  

Therefore, in light of the above bases and analysis, the 
veteran in this case has failed to establish a well grounded 
claim, and as such, his claim of entitlement to service 
connection for a spinal disorder necessarily is denied.  
Since this claim is not well grounded, the VA does not have a 
statutory duty to assist the veteran in the development of 
the case.  38 U.S.C.A. § 5107(a).  However, if upon 
examination of the record, the Board determines that 
information exists that possibly could render the claim 
plausible, the VA may have a duty to inform the claimant of 
necessary evidence to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In 
this case, the Board found no such information.


ORDER

Entitlement to service connection for spinal disorder is 
denied.

REMAND

The veteran has a right to submit further evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran in this case claims increased disability of his 
service-connected residuals of laceration to the left index 
finger.  Among the residuals he claims is carotid artery 
blockage; such matter was determined not to be connected to 
the veteran's service-connected left index finger in a March 
13, 1995 rating decision.  During the veteran's personal 
hearing in June 1995, he claimed that residuals of the 
laceration to the left index finger include a stroke that 
occurred in October 1994.  The veteran stated that his 
treating physician told him that he had experienced 
subclavian trauma with a subclavian steal syndrome that was 
explained as an occurrence when blood is taken from the 
opposite side of the brain, resulting in a stroke.  Further, 
the veteran claimed that he had diminished pulse in his left 
arm with no blood flow through the subclavian artery into the 
left arm.

In support of his assertions, the veteran submitted an 
October 1994 VA progress note that appears to allude to some 
relationship between the veteran's service-connected residual 
disability of the left index finger and his subclavian 
syndrome.  Further, the veteran submitted several handwritten 
notes from a VA physician, dated in July 1995, in which it 
was stated that the severance of the veteran's tendon in the 
left hand related to the subsequent diagnosis of subclavian 
steal syndrome, which ultimately caused the stroke.  In a 
Compensation and Pension examination conducted in September 
1995, the examiner rendered an opinion that an occluded 
proximal left subclavian artery had reconstituted via the 
ascending cervical artery from muscular branches of the 
vertebral artery.  Further, the examiner stated that it is 
likely that such occlusion has contributed somewhat to the 
veteran's symptoms of weakness in the left arm.  Moreover, 
the examiner noted that although it is difficult to state 
exactly when this occurred, by the "patient's history" 
there is a possibility that it occurred during the inservice 
trauma to the left index finger.  
Other than the above-noted statements and progress notes, 
there is nothing further in the record that relates to the 
extent of the veteran's left index finger disability.  The 
Board believes that the record currently is inadequate for 
the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  In this regard, it is not 
possible to assess the merits of the veteran's claim for an 
increased evaluation.  The Board regrets the delay a Remand 
might cause; however, in the interest of making a fair and 
just determination, the matter of entitlement to a 
compensable evaluation for residuals of a laceration to the 
left index finger is remanded for the following directives:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the residuals 
of the laceration to his left index 
finger since separation from service in 
1963.  After securing any necessary 
releases, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
examination to determine the current 
status of the veteran's left finger 
disability.  The claims folder must be 
made available to the examiner for review 
before and during said examination.  Any 
laboratory or other tests deemed 
necessary for a sound determination of 
the current severity of the veteran's 
left index finger should be conducted 
accordingly.

3.  The examiner should provide a 
rationale for any conclusions or 
determinations made and provide the same 
in the record.  Further, the RO should 
ensure that any other information 
required to formulate the requested 
opinion should be requested and obtained.

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



